Title: To Thomas Jefferson from David M. Randolph, 17 October 1823
From: Randolph, David M.
To: Jefferson, Thomas

Dear Sir, Ashton 17 October 1823The most extravagant estimate requires something less than thirty Dollars for the expences you woud remunerate; you therefore will have the goodness to excuse my returning to you, Twenty. With genial truth I seize this occasion to express the gratification I derive from a restoration of social harmony with yourself and family; and, I pray you to believe, that as it always was a source of Affectionate sensibilities, so is it now, almost the exclusive charm to a continuance of Life and Hope—your respecful friendD M Randolph